ORDER
Before WRIGHT and CHOY, Circuit Judges, and BURNS,* District Judge.
It appearing that upon writ of certiorari the Supreme Court of the United States, - U.S. -, 96 S.Ct. 2022, 48 L.Ed.2d 528 has reversed the judgment of this court in its opinion of February 13, 1975, 9 Cir., 511 F.2d 963, and remanded to this court for further proceedings,
IT IS ORDERED that this court’s opinion of February 13,1975 is vacated and that the action of the Administrator of the Environmental Protection Agency in denying the application of the state agencies of Washington and California is affirmed.